           Case 2:20-cv-00276-RFB-VCF Document 368 Filed 08/10/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      JORDAN J. POTTER,
4
                           Plaintiff,
5                                                            2:20-cv-00276-RFB-VCF
      vs.                                                    ORDER
6     CRANE CO., et al.,
7                          Defendant.
8           Before the Court is Plaintiff’s Motion For Leave To Serve Out-Of-Time Expert Witness Disclosure
9    And Expert Reports, And For Modification Of The Scheduling Order (ECF No. 367). Plaintiff does not
10   request that the court handle this Motion on an emergency basis. However, the docket text entered by the
11   filing party mistakenly describes Plaintiff’s Motion For Leave To Serve Out-Of-Time Expert Witness
12   Disclosure And Expert Reports, And For Modification Of The Scheduling Order (ECF No. 367) as an
13   “Emergency.”
14          Plaintiff’s Motion For Leave To Serve Out-Of-Time Expert Witness Disclosure And Expert
15   Reports, And For Modification Of The Scheduling Order (ECF No. 367) seeks substantially the same
16   relief as Plaintiff’s Emergency Motion for Leave to File and Serve Out-Of-Time Witness and Exhibit
17   Lists and Expert Reports, and for Modification of the Scheduling Order (ECF NO. 365).
18          Accordingly, IT IS HEREBY ORDERED THAT Plaintiff’s Emergency Motion for Leave to File
19   and Serve Out-Of-Time Witness and Exhibit Lists and Expert Reports, and for Modification of the
20   Scheduling Order (ECF NO. 365) is DENIED as moot. Plaintiff’s Motion For Leave To Serve Out-Of-
21   Time Expert Witness Disclosure And Expert Reports, And For Modification Of The Scheduling Order
22   (ECF No. 367) will be briefed in the ordinary course.
23          DATED this 10th day of August, 2021.
                                                                  _________________________
24
                                                                  CAM FERENBACH
25                                                                UNITED STATES MAGISTRATE JUDGE
